Citation Nr: 1807761	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  12-14 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left ankle stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran honorably served on active duty in the United States Army from February 1995 to June 1995.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the United States Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which increased the Veteran's evaluation of her service-connected left-ankle stress fracture from zero percent to 10 percent, effective March 15, 2010.  The Veteran timely appealed the decision.  Jurisdiction is now with the San Diego, California RO.  

The Board previously remanded this claim in October 2014 and May 2017 for further development.  The Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Throughout the course of the appeal, the Veteran's left-ankle stress fracture more nearly approximated marked limitation of motion; there have been no objective findings of ankylosis.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for left-ankle stress fracture have been met, effective March 15, 2010.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of the claim decided herein.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board notes that in May 2017, the Board remanded the issue on appeal for another VA examination as the prior VA examinations did not address all of the range of motion measurements as required under Correia v. McDonald, 28 Vet. App. 158, 169-70  (2016).  An examination was scheduled in June 2017.  According to the record, the Veteran failed to report.  A supplemental statement of the case (SSOC) was sent to the Veteran at her current address of record in October 2017.  Unfortunately, the SSOC was returned as undeliverable.  It appears that notice of the VA examination was also sent to this address.  The Veteran's representative was copied on the SSOC.  Moreover, in a January 2018 brief, the Veteran's representative observed that the VA has the incorrect address for the Veteran as mail is being returned.  The representative continued that as the date of this brief, no change of address has been received by the VA.  Moreover, the Veteran's representative did not provide a current address for the Veteran.  

When a veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a).  There is no legal or regulatory requirement that VA make further efforts to schedule an examination.  The consequence in this case of the Veteran's failure without good cause to report for the most recent VA examination is that her claim must be decided on the basis of the other relevant evidence on file.  38 C.F.R. § 3.655(b).  The Veteran is responsible for informing VA of her current address.  While VA has a duty to assist the veteran in the development of his claim, the veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Although the examinations of record do not address Correia, given that the Veteran failed to report to the May 2017 VA examination without good cause, the Board concludes that VA has no remaining duty under the VCAA to provide a medical examination in conjunction with this claim.

II.  Analysis

The Veteran is seeking an increased rating for her left ankle disability.  In her statements of record, the Veteran reports that her ankle gives out often when standing and she falls a lot.  She further stated that she has lateral ligamentous laxity as well as increasing pain and wore a brace for many years.  She has reported that she is unable to work due to her left ankle disability.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, as in the instant case, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's left ankle disability has been rated as 10 percent disabling by the RO under the provisions of Diagnostic Code 5271.  Under Diagnostic Code 5271, which applies to limitation of motion of the ankle, a 10 percent rating is warranted when the ankle has moderate limitation of motion and a 20 percent rating is warranted when the ankle has marked limitation of motion.  Full range of motion of the ankle is from zero to 20 degrees dorsiflexion and from zero to 40 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II. 

The only other Diagnostic Code allowing for a higher evaluation for an ankle is Diagnostic Code 5270.  This regulatory provision requires ankylosis of the ankle.  A 30 percent rating is warranted with ankylosis between 30 degrees and 40 degrees in plantar flexion or between 0 degrees to 10 degrees in dorsiflexion.  A 40 percent rating is warranted with ankylosis more than 40 degrees plantar flexion, more than 10 degrees dorsiflexion, or with abduction, adduction, inversion or eversion deformity.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91).  

The Veteran filed her current claim for a higher rating on March 15, 2011.  It appears that as an increase in severity was factually ascertainable one year prior to the date of claim, the RO awarded a 10 percent rating, effective March 15, 2010.   

The Veteran was afforded a VA examination in April 2011.  The Veteran reported stiffness, weakness and pain, but denied deformity, instability, giving way, incoordination, decreased speed of joint motion, dislocation or subluxation, effusion, locking or inflammation.  She frequently wore a brace.  However, there was no abnormal weight-bearing.  Range of motion was 10 degrees dorsiflexion and 30 degrees plantar flexion.  There was objective pain on motion, but no additional limitations following three repetitions.  There was no ankylosis.  A contemporaneous x-ray showed post traumatic changes of the left ankle without  acute osseous abnormality.  The Veteran was unemployed.  She indicated that she was unable to work due to her left ankle and bipolar disorder.  The diagnosis was ligamentous injury to the left ankle with history of stress fracture.  There was noted to be significant effects on occupation due to decreased mobility, decreased strength and pain.  There was a mild effect on shopping, chores, recreation and traveling; and a severe effect on exercise and sports.  There was no effect on feeding, bathing, toileting, grooming, driving or dressing.  

The Veteran was afforded another VA examination in May 2012.  At this examination, the Veteran reported flare-ups that limited prolonged walking/standing, squats, stairs, jogging, jumping and lifting/carrying.  Range of motion was 35 degrees plantar flexion and 15 degrees dorsiflexion with pain at end points.  There was no change following repetitive testing.  However, the Veteran did have functional loss and/or functional impairment of the ankle described as less movement than normal.  There was also pain on palpation, but strength was normal.  There was also joint laxity.  However, there was no ankylosis.  The Veteran used a brace constantly.  However, the Veteran's ankle condition did not impact her ability to work.  

A May 2013 private clinical record showed that the Veteran sprained her ankle after falling in the middle of the night.  On examination, the left ankle was edematous to the lateral aspect.  There was ecchymosis and tenderness.  

She was most recently afforded a VA examination in February 2016.  At this examination, the Veteran reported constant pain with no flares.  She wore a brace and used pain medication at times.  The Veteran reported functional loss or impairment.  She indicated that she could not take care of her dying father because she could not lift him or carry his weight.  Range of motion was zero degrees dorsiflexion and 35 degrees plantar flexion.  No pain was observed, but there was objective evidence of localized tenderness or pain on palpation under lateral malleolus.  There was no additional loss following repetitive use testing.  The Veteran was not being examined after repetitive use over time.  The examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner also indicated that he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time.  The examiner explained that determination of limitation of range of motion and functional ability during flare up or after repeated use of a joint in the absence of examination at that time is speculative and very inaccurate.  The limitation of range of motion and functional ability will depend upon severity of flare up, degree of use over variable duration, intake of pain medications, and tolerance of pain.  Therefore, the examiner could not quantify limitation of motion in the above mentioned  circumstances.  On examination, strength was normal and there was no ankylosis, instability or dislocation.  The examiner did observe stress fracture of the lower left leg.  Again, it was noted that the Veteran used a brace constantly.  The examiner indicated that the Veteran's left ankle disorder did impact her ability to work because she could not stand for more than 15 minutes.  

SSA records showed that the Veteran was considered disabled since 1997 due to a mood disorder.  There is no mention of the Veteran's left ankle disorder.

VA clinical records document constant left ankle pain, limited motion, ligamentous laxity and the need to wear a brace.

Based on the evidence of record and when resolving the benefit of the doubt in favor of the Veteran, the Board finds that a 20 percent rating is warranted under Diagnostic Code 5271 for marked limitation of motion.  Significantly, the most recent VA examination indicated that the Veteran had zero degrees motion in dorsiflexion.  The Board finds that such limitation would be considered marked limited motion.  Although the prior VA examinations show the ability to dorsiflex to 10 and 15 degrees, respectively, the initial April 2011 VA examination did note pain on motion, but did not indicate at which point pain began or what degree motion would be restricted during a flare-up.  Moreover, at the May 2012 VA examination, the Veteran did have functional loss and/or functional impairment of the ankle described as less movement than normal.  Although there was no decrease upon repetition, the examiner did not indicate at what degree range of motion would be restricted during a flare-up.  In other words, both of these examinations are insufficient under DeLuca.  However, they both document significant functional impairment of the left ankle.  

Moreover, the Board also finds it important that the Veteran has to wear a brace constantly.  VA clinical records document ligamentous laxity and a private record does confirm that the Veteran fell when her ankle gave out.  Moreover, the Veteran's competent and credible lay statements document constant pain, instability, inability to walk or stand for prolonged periods and giving out.  These statements show significant functional impairment and the impact her left ankle disability has on her daily life.  When considering the functional impairment caused by her left ankle disability along with the significant decrease in dorsiflexion at her most recent VA examinations, her disability more closely approximates marked limitation of motion throughout the course of the appeal.  Therefore, in light of Deluca, a 20 percent rating under Diagnostic Code 5271 is granted, effective, May 15, 2010.

However, the Board finds that a rating in excess of 20 percent is not warranted at any point during the course of the appeal.  Initially, the Board notes that since the Veteran has been granted the maximum rating possible under limitation of motion for the ankle, a further analysis under DeLuca, supra, would not result in a higher rating.  Johnston v. Brown.  Likewise, the evidence does not include any reports of ankylosis of the ankle.  While the Veteran experiences pain and significant impairment due to her left ankle disability, she has maintained some degree of motion despite her functional loss.  Therefore, a higher disability evaluation based on ankylosis under Diagnostic Code 5270 is not warranted.

Likewise, there is no evidence of ankylosis of the subastragalar or tarsal joint, or malunion of os calcis or astragalus with deformity or astragalectomy to warrant separate ratings under Diagnostic Codes 5272, 5273 and 5274.  See 38 C.F.R. § 4.71a.    

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of her left ankle disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Importantly, the Veteran's lay statements were contemplated in awarding the current 20 percent rating from May 15, 2010.  

Based upon the guidance of the Court in Hart, cited above, the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran has not been entitled to a disability evaluation in excess of 20 percent at any time since May 15, 2010.  As such, staged ratings are not warranted. 

The Board also observes that the Veteran has argued that she has not worked due to her service-connected left ankle disability.  The Court has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, during the course of the Veteran's increased rating claim, a claim for TDIU was considered and denied by the RO in June 2014, May 2015 and April 2016 rating decisions.  The Veteran has not appealed such decisions.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Although not before the Board, the Board does note that although functional impairment due to the Veteran's left ankle disability has been documented, the evidence does not document functional impairment to such a degree that would render the Veteran unemployable.    

In conclusion, a 20 percent rating, but no higher, for left-ankle stress fracture is warranted from May 15, 2010.  In reaching this conclusion, the Board has applied the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A 20 percent disability rating, but no higher, for left-ankle stress fracture from May 15, 2010, is granted, subject to the legal authority governing the payment of compensation benefits



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


